PER CURIAM.
Motion for an appeal from a judgment of the Whitley Circuit Court, Honorable W. L. Rose, Judge, dismissing appellants’ *557complaint seeking cancellation of a written contract. The amount in controversy is less than $2,500.
The sole issue in the case was whether the appellant, Bill Hamblin, had the mental capacity to execute the contract in question. The Circuit Judge found that Bill Hamblin possessed mental capacity to make the agreement, and entered a judgment accordingly. After a careful review of the case, we cannot say that the findings of facts of the trial court are clearly erroneous. CR 52.01. See, Clay, CR 52.01, Author’s Comment, No. 6.
The motion for an appeal is overruled, and the judgment stands affirmed.